Title: To Thomas Jefferson from Edward Bridgen, 17 June 1786
From: Bridgen, Edward
To: Jefferson, Thomas



Sir
London, June 17 1786

I hope that your Excellency will have the goodness to pardon the liberty I take in requesting the favour of [your] Excellency to present, from the Author, this small book to the Queen of France; as it in a degree appertains to the Imperial family and more particularly to her Majesty’s Brother the Emperor?
But if your Excellency should, after perusing it, see any impropriety in it, the Author begs your Excellency’s acceptance of it yourself, if otherwise I will take care to procure another and beg the honour of your Excellency’s acceptance as soon after as possible and send it.
I have the honour to be with great respect Sir Your Excellency’s most obedient & very hum: Servant,

Edward Bridgen

